DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 6315471) in view of Ueda et al. (US 2007/0231041).
	Hsieh et al. discloses a printing system, comprising: 
a control unit (FIG. 2, element 80: Microprocessor); and
a printing device including:
                            a supply unit configured to be attached with a supply roll configured by an ink ribbon; a winding unit configured to be attached with a winding roll for winding the ink ribbon fed out from the supply roll (FIG. 1, elements 30-31);
                            a ribbon motor configured to rotationally drive at least one of the supply unit and the winding unit (FIG. 1, elements 60-61);
                            a thermal head configured to perform printing by heating the ink ribbon transported from the supply roll toward the winding roll by driving the ribbon motor (FIG. 1, element 41); and
FIG. 2, element 82: Thermal printhead controller moves the thermal printhead 41 between position P1 and position P2 shown in FIGs. 4-5. At position P2 (FIG. 4) the printhead presses on the ribbon 32 increasing the tension of the ribbon), wherein the control unit is configured to control the ribbon motor to control the tension of the ink ribbon when the tension of the ink ribbon changes (column 3, lines 65-67: The motor controller 84 controls the motors 60-61 accordingly to the ribbon tension to uniform the tension of the ribbon).
Hsieh et al. however does not teach wherein the control unit is configured to control the ribbon motor to decrease tension of the ink ribbon when the tension of the ink ribbon increases.
Ueda et al. discloses a ribbon printing apparatus comprising a control unit configured to control motors for driving the ribbon supply unit and the ribbon winding unit in a way to decrease the tension of the ink ribbon when it increases to reduce the variation of the tension (paragraph [0003]: The driving of the ribbon feed shaft is accelerated if the ribbon tension on the upstream side is too high to reduce the tension of that part of the ribbon). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the motor controller in Hsieh’s printing apparatus to control the motors in a manner to decrease the ribbon tension when such tension increases to reduce the variation of the ribbon tension as taught by Ueda et al. (paragraph [0003]).
Regarding to claims 3-4: wherein the head drive source is configured to move the thermal head in a second direction intersecting a transport direction of the ink ribbon (FIG. 1: The printhead moves to located at positions P0, P1, P2), wherein the ribbon motor includes a first ribbon motor (FIG. 4, element 61) that rotationally drives the supply unit (FIG. 4, element 31), and the control unit is configured to control the first ribbon motor to decrease the tension of the ink ribbon (Please see the rejection of claim 1). 
Regarding to claim 5: wherein in a case of adjusting a position of the thermal head before printing, when the thermal head is moved in the first direction, the control unit is configured to control the ribbon motor to decrease the tension of the ink ribbon (Please see the rejection of claim 1 regarding to how to decrease the ribbon tension when it increases).

2.	Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 6315471) in view of Williams (US 5294203).
Hsieh et al. discloses a printing system, comprising: 
a control unit (FIG. 2, element 80: Microprocessor); and
a printing device including:
                            a supply unit configured to be attached with a supply roll configured by an ink ribbon; a winding unit configured to be attached with a winding roll for winding the ink ribbon fed out from the supply roll (FIG. 1, elements 30-31);
                            a ribbon motor configured to rotationally drive at least one of the supply unit and the winding unit (FIG. 1, elements 60-61);
                            a thermal head configured to perform printing by heating the ink ribbon transported from the supply roll toward the winding roll by driving the ribbon motor (FIG. 1, element 41); and
                           a head drive source configured to move the thermal head in a first direction, in which the tension of the ink ribbon increases (FIG. 2, element 82: Thermal printhead controller moves the thermal printhead 41 between position P1 and position P2 shown in FIGs. 4-5. At position P2 (FIG. 4) the printhead presses on the ribbon 32 increasing the tension of the ribbon), wherein the control unit is configured to control the ribbon motor to control the tension of the ink ribbon when the tension of the column 3, lines 65-67: The motor controller 84 controls the motors 60-61 accordingly to the ribbon tension to uniform the tension of the ribbon).
Hsieh et al. however does not teach wherein the control unit is configured to control the ribbon motor to decrease tension of the ink ribbon when the tension of the ink ribbon increases by releasing excitation to decrease the tension of the ink ribbon.
Williams discloses a ribbon printing apparatus comprising a control unit configured to control motors (FIG. 4, element 43) for driving a ribbon supply unit and a ribbon winding unit (FIG. 1, elements 15-16) in a way to decrease the tension of the ink ribbon when it increases by releasing excitation of the motors to decrease the tension of the ink ribbon (FIG. 5, steps “ENERGISE TAKE UP DRIVE”, “IS RIBBON TENSIONED?”, and “DE-ENERGISE TAKE UP DRIVE”). 
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the motor controller in Hsieh’s printing apparatus to release excitation of the motors when the ribbon is tensioned in order to maintain the ribbon tension during the printing operation as taught by Williams (FIG. 5). 
Regarding to claims 5-6: wherein in a case of adjusting a position of the thermal head before printing, when the thermal head is moved in the first direction, the control unit is configured to control the ribbon motor to decrease the tension of the ink ribbon (Williams: FIG. 5 shows reducing the ribbon tension by de-energizing take up drive), wherein after adjusting the ribbon motor such that the tension of the ink ribbon decreases, the control unit is configured to control the ribbon motor to increase the tension of the ink ribbon until printing is started (Williams: FIG. 5 shows after the take up drive is de-energized to reduce the tension and the printing is still in process, the take up drive is energized again that causes the increase of the tension).
			CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853